Title: To George Washington from Lund Washington, 18 February 1778
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Febry 18th 1778

Colo. Thornton and Captn Lewis came here last night by the latter I got your Letter. your Mare Shall be taken great care of, and Silla sent your mother if required, tho I believe she will be very unwilling to go, she haveg Cooper jack for a Husband, and they appear to live Comfortable together Lewis tells me Fitzgerrald (who is on the way I am told) is to bring the Horse you mention’d—I suppose I shall get him in a day or two.
Colo. Mason (who I shew’d your Letter of the 16th of jany) tells me he was informd of the cabal agnst you before he left Williamsburg, and some had hinted to him that R. H. Lee was one suspected of haveg a Hand in it, and as they knew the intimacy subsistg between them begd that he woud talk to Lee and discover whether any thing of the sort was in agitation or not—he did so—that Lee declares no such thing or even a hint has ever been mention’d in Congress, and that he shoud look upon it as one of the greatest Misfortunes that cou’d befal this Continant shoud you by any means whatever give up the Command of the Army, for fully Convinced he was in his own opinion, no other man upon this Continant was equal to the task—that he had often lamented the Heavy Burthen you Bore, and the difficultys you had to surmount more than any Man ever had before, for his part he look’d upon it, as one among the many favours we had recieved from above, that the Supreme being had been pleas’d to save and protect in the most miracalus digree, the only man in Whom every one coud confide in.
Mason is of opinion it is a Tory Mæneuver, for he thinks no Friend to America can be an Enemy to you, for by God which was his expression there is not nor ever was in the world A man who Acted from a more Laudable and disinterested motive than you do—and that he defyd All history to shew, a War, begun, and Carried on, under more disadvantages than the present, nor, he woud venture to affirm one that had been better conducted so far as it depended on the Commander in Chief—for that he had observd you had foreseen, and pointed out, what woud be the event of all the Blunders Commited by the diferent Legislators and that wherever you had given your opinion the event had proved you were right—and then enumerated a Number of instances to prove his assertion—Mason concluded by saying that he was convinced from the whole of his conversation with Lee, Harrison and other members of Congress, that a Faction in Congress agnst you had never existed—our Conversation passd in Alexandria before several gentlemen among whom was Mjr jennifer of maryland—Tell Mrs Washington I shall take care to comply with the Contents of

her Letter—Mr Custis is here and sets off tommorow for Wmsburg—I shall desire him to secure the Sugar and get it sent up—All well with us—I believe I shall get wheat enough out of our Crop to make a 100 or two Barrels of Common flour, which I hope to sell well—if I can Purchase any good wheat I will, for Flour I believe will sell well. Am Dr Sir your affectionate Hbl. Servt

Lund Washington

